                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                         ARNOLD RAY LAMOTTE, et al.,
                                   7                                                        Case No. 21-cv-01130-JCS
                                                        Plaintiffs.
                                   8
                                                 v.                                         ORDER TO SHOW CAUSE
                                   9
                                         EDDIE MURGIC, et al.,
                                  10
                                                        Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Pursuant to Civil L.R. 16-2, a case management conference was scheduled on May 21, 2021,

                                  14   before this Court in the above-entitled case. Plaintiff was not present. Gilbert De Leon, counsel for

                                  15   Defendant was not present.

                                  16          IT IS HEREBY ORDERED that Plaintiff appear on June 25, 2021, at 2:00 p.m., before

                                  17   Chief Magistrate Judge Joseph C. Spero, by Zoom (Zoom Webinar 161 926 0804. Password:

                                  18   050855), San Francisco, California, and then and there to show cause why this action should not be

                                  19   dismissed for Plaintiff’s failure to appear at the case management conference on May 21, 2021, for

                                  20   failure to prosecute, failure of Emperor Royalty Family Elite Specialist Transportation to appear

                                  21   through counsel pursuant to Civil Local Rule 3-9(b), and for failure to comply with the Court's Order
                                       of February 18, 2021. (ECF 7). A case management conference is also scheduled for June 25, 2021,
                                  22
                                       at 2:00 p.m.
                                  23
                                              IT IS SO ORDERED.
                                  24
                                       Dated: May 24, 2021
                                  25
                                                                                       ______________________________
                                  26
                                                                                       JOSEPH C. SPERO
                                  27                                                   United States Chief Magistrate Judge

                                  28
